Citation Nr: 9900783	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  96-46 730	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to payment or reimbursement of medical 
expenses incurred at Sentara Leigh Hospital (SLH) on March 
25, 1995.

2.  Entitlement to payment or reimbursement of medical 
expenses incurred at SLH on September 26, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1976 to July 
1979.  This matter comes to the Board of Veterans Appeals 
(Board) on appeal from a February 1996 decision by the VA 
Medical Center (VAMC) in Hampton, Virginia, that denied the 
veterans claim of entitlement to payment or reimbursement of 
medical expenses incurred at SLH on March 25 and September 
26, 1995.

This case was previously before the Board in December 1997, 
when it was remanded for further development.  It was 
returned to the Board in August 1998, and the veterans 
representative submitted a brief on appeal in October.


REMAND

When the Board remanded this case in December 1997, it 
requested the VAMC (1) to contact the veteran, through his 
representative, and inform him of his right to submit further 
evidence, argument, or comment in support of his appeal, (2) 
to conduct a search for the veterans Medical Administration 
Service (MAS) file and, if located, to associate the file 
with his claims folder (or, if not located, to note that fact 
in writing and associate the writing with the claims folder), 
(3) to undertake efforts to locate copies of his claims forms 
relating to reimbursement, the rating decision appealed, his 
notice of disagreement (NOD), and any bills or other records 
from SLH reflecting the precise nature of the treatment in 
question, (4) to undertake development of the veterans claim 
that the treatment in question was previously authorized, to 
include obtaining copies of the VAMCs admission logs and 
other pertinent documents from the time frame in question, 
(5) to adjudicate the veterans claim of prior authorization 
and, in the event that the VAMC determined that there was no 
prior VA authorization, to review once again the claims of 
entitlement to payment or reimbursement of unauthorized 
medical expenses, and (6) if the determination(s) remained 
adverse to the veteran, to furnish him and his representative 
with an appropriate supplemental statement of the case 
(SSOC).

The record forwarded to the Board does not reflect that the 
aforementioned development has been fully completed.  The 
claims folder now contains several of the documents requested 
in the December 1997 remand, including one of the veterans 
claims for reimbursement, his NOD, and copies of bills and 
medical records from SLH.  However, there is nothing in the 
record currently before the Board which demonstrates that the 
remainder of the requested development has been completed.  
There is nothing in the record to show that the veteran was 
notified of his right to submit further evidence, argument, 
or comment, for example, and nothing to show that the VAMC 
has undertaken any further efforts to develop his claim of 
prior authorization.  The MAS file has not been associated 
with the claims folder, and the record is devoid of anything 
which demonstrates that the VAMC has revisited the veterans 
claims of prior authorization and reimbursement, or that he 
has been issued a SSOC in that regard since the time of the 
Boards December 1997 remand.

The United States Court of Veterans Appeals (Court) has held 
that a remand by the Board confers on the appellant, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, 
moreover, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.  Given those pronouncements, and the fact that the 
development sought by the Board in this case has not been 
fully completed, another remand is now required.  38 C.F.R. § 
19.9 (1998).

For the reasons stated, this case is REMANDED to the VAMC for 
the following actions:

	1.  The VAMC should contact the veteran, 
through his representative, and inform 
him of his right to submit further 
evidence, argument, or comment in 
support of his appeal.  A record of the 
VAMCs communication should be 
associated with the claims folder.

	2.  The VAMC should conduct a search for 
the veterans MAS file.  If the file is 
located, it should be associated with 
his claims folder so that the evidence 
contained therein can be reviewed by the 
Board on appeal.  Alternatively, if no 
such file is located, the VAMC should 
note that fact in writing and should 
associate the writing with his claims 
folder.  The VAMC should undertake all 
reasonable efforts to locate copies of 
his claim form relating to payment or 
reimbursement of medical expenses 
incurred at SLH on March 25, 1995, and 
the rating decision appealed.  All 
materials obtained should be associated 
with the claims folder.

	3.  The VAMC should review the veterans 
claim of prior authorization and should 
undertake any indicated development, 
including obtaining copies of its 
admission logs and other pertinent 
documents from the time frame in 
question, in order to ascertain whether 
the treatment at issue was authorized by 
VA in advance.  The materials obtained 
should be associated with the claims 
folder.

	4.  After the above development has been 
completed, the expanded record should be 
reviewed to determine whether VA granted 
prior authorization for the private 
medical expenses in question.

	5.  In the event that it is determined 
that there was no prior VA 
authorization, then the veterans claim 
of entitlement to payment or 
reimbursement of unauthorized medical 
expenses should be reviewed.  If the 
determination remains adverse to the 
veteran, he and his representative 
should be furnished a SSOC setting forth 
a summary of the evidence (including 
evidence pertinent to the veterans 
assertion that there was prior VA 
authorization of the expenses), a 
summary of applicable laws and 
regulations (including 38 U.S.C.A. 
§ 1703 and 38 C.F.R. § 17.54), and a 
discussion of how such laws and 
regulations affect the VAMCs 
determination.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder shall 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purposes of this remand are to procure 
clarifying data and to comply with the governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the 
VAMC.  The law requires that all claims that are remanded by 
the Board of Veterans Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes). 



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
